--------------------------------------------------------------------------------


DESERT CANADIANS LTD. 910 Harris Ave. #305 Bellingham, WA 98225

April 8, 2013

TO: Mr. Glenn Sanford AND TO: eXp Realty International, Inc.   Both c/o 1325
Lincoln St Suite #1   Bellingham, WA 98229

Dear Sirs:

RE: eXp Realty International, Inc.

This letter sets out the agreement (“Agreement”) reached among Desert Canadians
Ltd. as purchaser (“DSET”), and Glenn Sanford (“Sanford”) and all shareholders
of eXp Realty International, Inc. (the "Company") as vendors (collectively, the
"Vendors") regarding the transfer and sale by the Vendors of all of the issued
and outstanding shares of the Company to DSET by the Vendors upon the terms and
conditions set forth herein.

The parties acknowledge that Sanford is executing this Agreement as a
representative of the Vendors and is not able to legally bind other Vendors. The
parties also acknowledge that Sanford is one of the Vendors, is a director and
officer of the Company and is the controlling shareholder and only officer of
DSET, and therefore has a conflict of interest. This conflict will be disclosed
to the public in DSET’s public filings.

Acquisition

1.

The Vendors hereby agree to sell, assign and transfer to DSET all of the issued
and outstanding shares of the Company (the "Company Shares") on the terms and
subject to the conditions set out in this Agreement (the “Sale Transaction”).
The Company is a national cloud based real estate brokerage which includes
virtual real estate offices and live real estate agents.

Consideration

2.

In consideration for the sale and transfer of 100% of the Company Shares to
DSET, DSET agrees to issue to the Vendors 38,380,215 post Split (defined below)
common shares in the capital of DSET (the “DSET Shares”) prior to the issuance
of the Financing (as defined below) shares. The Vendors acknowledge that the
DSET Shares will be restricted as to sale by US securities laws and rules and
will carry a restrictive legend indicating such restrictions.

    3.

Stock options outstanding in the Company will be exchanged for stock options in
DSET on the basis of 7.5 DSET options for each Company option, with expiry date
remaining the same and the exercise price being reduced by a factor of 7.5
times, so that the total paid by each option holder upon exercise of all his/her
options will remain the same as currently. Other terms of the DSET options will
be governed by a DSET option plan to be approved by DSET and by each option
holder’s option agreement to be issued by DSET.

Financing

4.

DSET will arrange a Financing approximately $300,000 (the “Financing”),
consisting of DSET shares at a price of $0.30 per share, post Split, or $10.50,
pre-Split. Proceeds will be used for Sale Transaction costs and working capital.

1

--------------------------------------------------------------------------------

Closing and Definitive Agreements

5.

Closing of the Sale Transaction (the "Closing") will occur on or before June 30,
2013 or on such other date as the parties may agree, to be held at the City of
Vancouver, Canada, at such place and time as the parties may agree.

    6.

The parties agree to instruct their attorneys to co-operate and complete
comprehensive and definitive agreements for the Sale Transaction. The definitive
agreements will contain terms and representations customary for agreements
governing the purchase and sale of a business in the United States, as prepared
by commercial legal counsel of good reputation.

    7.

Upon closing of the Sale Transaction, pre-Financing, the total issued and
outstanding share capital of DSET excluding outstanding options is expected to
be 46,890,185.

Due Diligence

8.

The Purchaser and the Vendors will each have the right to conduct due diligence
on the other in connection with the transactions contemplated hereunder. Each of
the Purchaser and the Vendors and their respective accountants, legal counsel
and other representatives will have full access during normal business hours to
the management, properties, books, records, contracts, commitments and other
documents of the other and their subsidiaries in connection with the
transactions contemplated herein.

Covenants

9.

DSET hereby covenants to the Company as follows:

      (a)

DSET shall conduct its business in the ordinary and normal course and shall not,
without the prior written consent of the Company, enter into any transaction
which would cause any of its representations or warranties or agreements
contained in this Agreement to be incorrect or to constitute a breach of any
covenant or agreement of DSET herein;

      (b)

DSET shall not issue or redeem any shares in its capital nor issue any
securities convertible or exchangeable into shares other than pursuant to the
terms of this Agreement; and

      (c)

DSET will cause a subdivision of the common shares of DSET on a thirty-five (35)
for one (1) basis (the “Split”).

      10.

Sanford acknowledges that he will obtain a benefit by the Sale Transaction being
completed, and as such he hereby coventants to DSET and the Company that he will
surrender for cancellation for no additional consideration 39,810,000 shares of
the 39,928,880 DSET shares currently held by him (the “Sanford Cancellation”).

Closing Conditions

11.

This Agreement and the Closing hereof is subject to the following:

      (a)

the parties including all Vendors executing the definitive agreement;

      (b)

the parties being satisfied with their due diligence;

      (c)

the Sanford Cancellation will have occurred;

      (d)

the Split will have occurred;

2

--------------------------------------------------------------------------------


  (e)

DSET will have changed its name to eXp Realty International, Inc., or such name
as the Company may reasonably request, subject to requisite regulatory
approvals;

        (f)

the Company will have provided its audited financial statements for the years
ended December 31, 2012 and 2011, in US GAAP, and prepared by a audit firm that
is registered and in good standing with the PCAOB; and

        (g)

all representations and warranties contained herein and to be contained in the
definitive agreements shall be true and correct at the date of Closing.

Representations of DSET

12.

DSET represents and warrants to the Vendors that:

      (a)

the authorized capital of DSET consists of 220,000,000 common shares with a par
value of $0.00001 per share, of which there are presently 40,086,000 common
shares issued and outstanding;

      (b)

other than as set out in (a) above and as contemplated under this Agreement,
there are no other rights, warrants or options outstanding pursuant to which any
shares of DSET may be issued and there are no other securities issued and
outstanding or issuable which are or may be convertible or converted into shares
of DSET;

      (c)

DSET is duly incorporated under the laws of the state of Delaware;

      (d)

DSET is a reporting issuer under the Securities Exchange Act of 1934; and

      (e)

all of DSET’s continuous disclosure filings with the Securities Exchange
Commission of the United States are in good standing and are complete and
accurate and other than as contemplated herein, there are and shall at Closing
be no material changes in DSET’s business and affairs from that which is
disclosed in DSET’s continuous disclosure documents.

Representations of The Vendors

13.

The Company and Sanford each represents and warrants to DSET that:

      (a)

the authorized capital of the Company consists of __50,000,000___ shares, of
which 5,117,362 common shares are presently and will be issued and outstanding
at the date of Closing;

      (b)

the Vendors own or control all of the issued and outstanding shares of Company
and other than 1,042,106 stock options exercisable at various prices between
$1.00 and $2.00, there are no rights, warrants or options outstanding pursuant
to which any shares of the Company may be issued and there are no other
securities issued and outstanding or issuable which are or may be convertible or
converted into shares of Company;

      (c)

each of the Vendors has the full power and authority to transfer or cause to be
transferred the Company Shares to DSET free and clear of any charges,
encumbrances, liens or claims;

      (d)

the Company has all property rights and interest in its Cloud based real estate
brokerage and holds all interests in all aspects of the Cloud based real estate
brokerage and the intellectual property involved, and to the best of the
knowledge of the Company and Sanford, the Cloud based real estate brokerage does
not infringe upon the intellectual rights of any other party;

      (e)

the Vendors will cause the Company to prepare and deliver at least 10 days prior
to the Closing audited financial statements to the year ended December 31, 2012
and if Closing occurs after May 15, 2013, auditor reviewed quarterly financial
statements for the quarter ended March 31, 2013, all prepared in accordance with
US GAAP using US dollars as stated currency, and such financial statements will
substantially reflect the information set out in the unaudited financial
statements delivered to DSET prior to execution of this Agreement.

3

--------------------------------------------------------------------------------


14.

The Company and Sanford hereby covenant to DSET as follows:

      (a)

the Company will conduct its business in the ordinary and normal course and
shall not enter into any transaction which would cause any of the Company’s
representations or warranties contained in this Agreement to be incorrect or
constitute a breach of any covenant or agreement of the Company contained in
this Agreement;

      (b)

the Company shall not take any action which would result in any material adverse
change to the Company or to sell, transfer or dispose of any of the Company’s
assets or contractual rights or entitlements;

      (c)

neither of the Vendors will transfer any of the Company Shares to any other
party or permit the Company to issue any shares or securities convertible or
exchangeable into shares of the Company except in accordance with the terms of
this Agreement; and

      (d)

the Company and Sanford acknowledge that DSET will be required to provide
substantial disclosure about the Company and its products and management to the
SEC and they agree to fully co-operate to provide in a timely manner such
information and disclosure about the Company as DSET’s legal counsel and
auditors may request.

Non-Binding Agreement

15.

This Agreement does not constitute a legally valid and binding agreement, except
that the parties agree to work in good faith towards preparation and execution
of a binding agreement on the terms set out herein.

Confidentiality

16.

The Vendors acknowledge that DSET is a public company and has an obligation to
disclose all material information about its affairs. The Vendors agree that they
will not trade in the securities of DSET while in possession of, nor will they
inform others of (except on a need to know basis), any non-disclosed material
information about DSET. This Agreement will be publicly disclosed by DSET upon
its execution.

General

17.

All DSET’s legal costs in connection with the preparation of this Agreement and
the completion of the transactions contemplated herein shall be for the account
of DSET, whether or not the transactions contemplated hereby are completed. The
Vendors will pay their own legal costs of review of this Agreement and any
definitive agreements prepared by DSET’s legal counsel.

    18.

This Agreement shall be governed and interpreted in accordance with the laws of
the State of Washington.

    19.

This Agreement may be executed in counterparts with the same effect as if each
of the parties hereto had signed the same document and all counterparts will be
construed together and constitute one and the same instrument.

    20.

All dollar references are United States dollars.

If the foregoing correctly sets out the terms of our understanding, please
execute this letter in the space provided.

4

--------------------------------------------------------------------------------

[exhibit10-1x5x1.jpg]


5

--------------------------------------------------------------------------------